Exhibit 21 Subsidiaries of Registrant Subsidiary Jurisdiction of Organization Immucor Medizinische Diagnostik GmbH Germany Immucor Italia S.p.A. Italy Immucor Diagnosticos Medicos Lda. Portugal Dominion Biologicals Limited Canada Immucor, S.L. Spain Immucor Gamma Benelux SPRL Belgium Immucor K. K. Japan Immucor France S.A.S. France IBG Immucor Limited United Kingdom BioArray Solutions Limited United States (Delaware) Immucor India Private Ltd India Immucor GTI Diagnostics Holdings Company United States (Delaware) Immucor Transplant Diagnostics, Inc. United States (Delaware) Immucor GTI Diagnostics, Inc. United States (Wisconsin) Immucor LIFECODES BVBA Belgium GTI Diagnostics GmbH Germany Quest Biomedical Ltd United Kingdom Immucor Ltd United Kingdom Sirona Genomics, Inc. United States (Delaware) The Company owns, directly or indirectly, 100% of each of the above entities.
